Citation Nr: 1334013	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, claimed as due to herbicide exposure.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1970, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the RO in Nashville, Tennessee that denied service connection for diabetes mellitus, Type II.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has current diabetes mellitus, type II, which is due to Agent Orange exposure during his military service in Vietnam.  

Governing law and regulation provide that if a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2012).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.308(a)(6)(ii) (2012).  These diseases include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2012). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2012).

Even though the Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam, service connection may not be granted for any condition unless there is a current disability or disease (such as Type II diabetes mellitus).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The RO has denied this claim on the basis that there is no evidence of a current diagnosis of diabetes mellitus, despite the Veteran's conceded exposure to Agent Orange during service in Vietnam.  In the May 2011 statement of the case, the RO stated that it had reviewed the Veteran's VA treatment records dated from October 2004 to May 2011, and specifically cited to a May 10, 2011 VA treatment note.  A review of the Veteran's claims file and his electronic Virtual VA folder reveals that this VA treatment note is not on file, and that the only VA treatment records contained in the claims file are dated from 2004 to 2008.  The file also contains a report of a May 2009 Agent Orange examination which includes a diagnosis of "probable diabetes."  

The Board finds that this case must be remanded in order for the RO to associate the referenced VA treatment records with the Veteran's paper claims file or his electronic file, so that the Board may review these records.  Ongoing pertinent medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Board notes that a VA compensation examination has not yet been conducted in connection with this appeal, and finds that one must be scheduled to ascertain whether the Veteran currently has diabetes mellitus, Type II, that is manifested to a compensable degree.  Id; see also 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain copies of all additional records of any relevant VA or private treatment for diabetes mellitus dated since the Veteran's separation from service that are not already on file.

In particular, the RO/AMC should obtain the VA treatment records referenced in the May 2011 statement of the case, including the May 10, 2011 treatment note.

2.  Then, the RO should arrange for a VA examination by an appropriate VA examiner to obtain a medical opinion as to whether the Veteran currently has diabetes mellitus, Type II, and if so, as to the severity of this disease.  The claims file must be provided to and reviewed by the examiner. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides based on his service in Vietnam during the Vietnam era.  If diabetes mellitus (other than Type II diabetes mellitus or adult-onset diabetes) is diagnosed, based on a review of the record, the examiner should also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this current disability is related to service or manifested within one year of the Veteran's discharge from service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



